Citation Nr: 1502387	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-29 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1991 to April 1991.  He also had service in the Air Force Reserve, to include active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), with ACDUTRA from August 1972 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March and April 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 


FINDINGS OF FACT

1.  Throughout the course of the period on appeal, the Veteran's hearing loss has been characterized by Level I hearing impairment in each ear.

2.  The Veteran does not have left knee disability that is attributable to military service.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).

2.  The Veteran does not have left knee disability that is the result of disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 101(24), 106, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.6, 3.7, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The RO sent letters to the Veteran in May 2009 and March 2011 prior to the initial adjudication of his claims, giving him proper notice in satisfaction of the VCAA. See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded a VA medical examination for his knee in January 2013, and VA audiology examinations in June 2009, March 2012, and September 2012.  There is no argument or indication that these examinations are inadequate.  The Veteran had an opportunity to provide additional information or evidence, and he filed statements in support of his claims.  There is no indication of available, pertinent outstanding evidence. 

Finally, neither the Veteran nor his representative assert that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  As VA satisfied its duties to notify and assist the Veteran, there is no further action to be undertaken to comply with the VCAA requirements.

II.  Analysis

A.  Initial Rating for Bilateral Hearing Loss

The Veteran is seeking an initial compensable rating for bilateral hearing loss.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

In evaluating service-connected hearing loss, disability ratings are derived from mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). VA regulations require that an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. 38 C.F.R. § 4.85.

Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz. The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b). The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).  Table VII, (Percentage Evaluations for Hearing Impairment) is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing. The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e).

Under 38 C.F.R. § 4.86, evaluation of veterans with certain patterns of exceptional hearing impairment is contemplated.  In the case where puretone thresholds are 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), either Table VI or Table VIA is applied, and whichever results in the higher numeral shall be applied.  38 C.F.R. § 4.86(a).  In addition, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the higher numeral of Table VI or Table VIA is also applied, with that numeral then being elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

The Veteran underwent VA audiology examinations in June 2009, March 2012, and September 2012.  

In June 2009, the Veteran was diagnosed with normal to severe sensorineural hearing loss in his right ear and normal to moderately severe sensorineural hearing loss in his left ear.  He complained he sometimes needs people to repeat themselves in conversation.  

The following puretone thresholds and speech recognition scores were documented:




HERTZ





500
1000
2000
3000
4000
Average
CNC
LEFT
10
5
20
65
65
38.75
92
RIGHT
5
5
10
55
70
35
96

The Veteran had Level I hearing impairment in both ears.  There were no patterns of exceptional hearing impairment.  

The Veteran's next audiology examination was in March 2012.  In both ears he was diagnosed with sensorineural hearing loss in the frequency range of 500 Hertz to 4000 Hertz.  He stated that understanding speech requires that he acutely pay attention, and that he gets worried about communicating with his wife when she is in a different room.  He also stated that he has trouble with background noise, such as fans.  

The following puretone thresholds and speech recognition scores were documented:




HERTZ





500
1000
2000
3000
4000
Average
CNC
LEFT
5
10
15
70
70
41.25
92
RIGHT
10
5
10
65
75
38.75
92

The Veteran had Level I hearing impairment in both ears.  There were no patterns of exceptional hearing impairment.  

The Veteran's next VA audiology examination was in September 2012.  In both ears he was diagnosed with sensorineural hearing loss in the frequency range of 500 Hertz to 4000 Hertz.  

The following puretone thresholds and speech recognition scores were documented:




HERTZ





500
1000
2000
3000
4000
Average
CNC
LEFT
10
15
10
55
70
37.5
96
RIGHT
10
10
25
55
70
40
96

The Veteran had Level I hearing impairment in both ears.  There were no patterns of exceptional hearing impairment.  

The Board has also reviewed an audiology examination report from April 29, 2013, that was provided by the Veteran's military health care providers.  The Veteran stated that he has to turn the volume on the television up, cannot always hear his customers well, and also has trouble hearing the voices of women and children.  

The following puretone thresholds and speech recognition scores were documented:




HERTZ





500
1000
2000
3000
4000
Average
CNC
LEFT
5
5
10
60
75
37.5
96
RIGHT
5
5
20
70
75
42.5
96

The Veteran had Level I hearing impairment in both ears.  There were no patterns of exceptional hearing impairment.  

The Board has also reviewed the Veteran's statements as well as his testimony before the Board.  In an October 2012 statement that he submitted with his VA Form 9, the Veteran stated that he asks customers and family to repeat themselves with increased frequency.  The Veteran also testified before the Board.  He stated that he has trouble hearing when there are fans in the background.  He also stated that he works part time as a translator, and he has difficulty hearing everyone in a group setting.  

After reviewing the overall record, the Board finds that the Veteran is not entitled to a compensable rating for bilateral hearing loss, inasmuch as his audiology records show that he does not meet the criteria of the rating schedule.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100.  In making this determination, the Board has considered all potentially applicable diagnostic codes, and finds no basis upon which to assign an evaluation in excess of the rating assigned herein for hearing loss under any alternate code.  See Schafrath, 1 Vet. App. at 593.  

While the Veteran testified before the Board that his hearing has increased in severity, he has had four audiometric examinations within the past 4-5 years and the findings were very similar with no sign of a spike in hearing deficit.  The most recent audiology results are from April 2013, which was only months before his Board hearing.  Those results, as discussed above, did not indicate a decrease in hearing acuity.  The Board does not find any likelihood that an increase in disability would be exhibited if the claim was remanded for an additional examination.   

The Board has further considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, the symptoms discussed by the Veteran-such having trouble hearing with background noise, having to concentrate on what people are saying and requesting that people repeat themselves, having to turn up the volume on the television, and having trouble hearing everyone in a group setting-are contemplated by the rating criteria; the evidence does not present such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  It is understood that the hearing loss results in a level of functional loss, but it is not a degree of functional loss warranting a compensable evaluation.  To the extent the schedular evaluation does not contemplate any of the Veteran's symptomatology, there is no showing of marked interference with employment or frequent periods of hospitalization, such that it would be impracticable to apply the schedular standards.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Specifically, there is no evidence of marked interference with employment.  While the Veteran has trouble hearing in some work circumstances, including while translating for large groups, he has continually maintained employment despite his hearing loss and there are no assertions that it has forced him to miss work.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  

The Board also notes that a claim for entitlement to a total disability rating based on individual unemployability due the Veteran's service-connected disability cannot be inferred, inasmuch as there is no evidence of unemployability and the Veteran has maintained employment during and after his Air Force Reserve service.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

Finally, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against a compensable rating.  As such, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 C.F.R. § 4.3.

B.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service--the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  To make these determinations, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Active military service includes any period of ACDUTRA during which the individual was disabled from a disease or an injury incurred or aggravated in the line of duty, or any period of INACDUTRA during which the appellant was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA includes duty prescribed for the Reserves or Guard.  38 U.S.C.A. § 101(23)(A).

The Veteran was diagnosed with left knee strain in his January 2013 VA examination.  He therefore has a current disability.  Records from his Air Force Reserve service also show that he was treated for a knee strain in November and December 1980.  Therefore, the remaining question is the existence of a nexus between his current disability and his in-service left knee strain.  

The Board finds that lay evidence weights against the finding of a nexus.  The Board notes that the Veteran testified at his hearing before the Board that his knee has bothered him intermittently since that time, and that he has not received any treatment aside from taking pain medication.  However, the Veteran denied having or having had knee problems in Reports of Medical History dated in March 1984, March 1985, April 1986, December 1986, February 1995, and May 2000.  Therefore, to the extent that the Veteran argues that his intermittent knee problems are persistent and recurrent symptoms of left knee strain since 1980, the Board does not find this testimony consistent with other declarations or convincing.  

Medical evidence also weighs against the finding of a nexus.  First, records from December 3, 1980, indicated that his knee strain had resolved.  The Veteran also had a VA examination in January 2013.  The examiner stated that there were no treatment records related to his knee after 1980, and his in-service medical examinations were also silent for knee problems.  Given that the medical evidence only shows an acute and transient minor strain injury thirty years prior without documentation of knee problems after that time, the examiner concluded that the Veteran's knee disability was less likely than not related to his in-service injury.  There is no medical evidence of record to rebut the VA examiner's opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  Therefore, the Veteran is not entitled to service connection.  

ORDER

An initial compensable rating for bilateral hearing loss is denied.  

Service connection for left knee disability is denied.  



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


